Calhoon, J.,
delivered the following dissenting opinion.
If the majority be right in its construction of the deed of the Halls, then the reversal and directions for decree are right, and would have my- full concurrence. But that view seems to me to be incorrect, in that it manifestly incorporates in a solemn conveyance, deliberately made by the same grantors for a valuable consideration, the words “within a reasonable time, to be fixed by the courts.” If it had been the intention of the grantors, or the expectation of the grantee, that this limitation should be placed on the right to commence cutting, it seems it would have been put in the instrument by the grantors; and by every rule the intendments are to be taken most strongly against .them.It is not the province of courts to make, add to, or take away from contracts by construction. This deed belongs to that class admitting of no interpretation, because its language is so plain that it interprets itself. The beginning of the warranty con- • veyance, of “all the timber now or hereafter growing, standing, lying, or being on the land,” if it stood alone, I now think gave, under our system, a fee simple title to the timber for all time, without the power of the courts to require entry or removal within any time. A man may do or not do what he pleases with his own, independently of the courts of law or equity. To the foregoing is added, “for the consideration aforesaid,” the right of way, and to construct railways, etc., over “said lands continuously,” for the purpose of removing timber “from said lands and all lands adjacent” thereto. This certainly fixes no time to commence, nor authorizes any other power to fix it. Then it provides that it shall remain in force “until the said Eastman, Gardiner & Go., their successors and assigns, commence to cut, and for one year thereafter.” It concludes that the grantee and its successors and assigns shall “pay the taxes on the land from the date hereof until the timber is removed”; this provision being doubtless thought sufficient to insure reasonable expedition. Certain it seems that the grantee had the fee to *619the timber, only determinable after one year from the commencement to ent. This is what was agreed to and paid for. Surely, if we could undertake tó fix a reasonable time, we should make it long enough to include “timber hereafter growing/5
There are no cases in the books contra to this dissent, I undertake to say. Those thought to be similar are not so in fact, with our system and all the terms of this deed, which must stand or fall by itself. If they are, I do not subscribe to them. I would as soon think of declaring this deed void, as of adding to it. Some cases, curiously enough, do hold leases void with similar, but not exactly the same, provisions, because the time of beginning is not specified by the calendar. But there are none so holding where the law is as with us, as to the separate ownership of timber, the fee in it conveyed, even as to that “hereafter growing,55 and the taxes saddled on the grantee. Purchasers ought to have some rights, and a very important one is to get what they bargained and paid for. The careful exclusion of the result of the majority opinion will be found in the middle paragraph of Gex v. Dill, 86 Miss., 21 (s.c., 38 South. Rep., 195). A mere glance at Hart v. Gardiner, 74 Miss., 153 (s.c., 20 South. Rep., 877), will show its total inapplicability here, where we are considering merely the right to compel commencement to cut under a particular instrument. It is not possible for me to reconcile the conclusion of my associates to the grant of “timber hereafter growing55 and the provision that the grantee should “pay taxes on the land from the date hereof until the timber is removed.55 There is no case referred to by counsel, where the instrument had these clauses, which is decided in accordance with the views of my associates. There can be none, where timber adjudications are like ours.
I stand unalterably opposed to judicial interpolation in private contracts. It may be sometimes — very rarely — necessary to legislative acts, to prevent absurdities from haste or the blun*620ders of clerks; but never, in contracts on valuable consideration, is it proper to add words essentially varying the plain meaning’ of those used. We would probably never have heard of this case, if timber had remained of the same value, or had decreased in value. A wonderful and unexpected boom in timber values has flooded the courts with litigation. I stand unalterably opposed to such liberal construction as tends to make decision conform to fluctuations of price to suit either vendor or vendee.
The decree below was, in my judgment, exactly right.
After the foregoing opinions were delivered, Mayes & Longstreet, for appellee, filed an elaborate suggestion of errors, but ♦the same was overruled; the majority of the court not delivering any written opinion.